DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claim 1 currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application is a continuation of application 16/209,793 now U.S. pat #10,965,136 which is a continuation of U.S. patent application 15/176,050 now abandoned which claims benefit of U.S. provisional application 62/172,692 filed on 06/08/2015.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/24/2021 and 10/28/2021 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.        	The drawings submitted on 3/24/2021 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Recker et al US pub 2004/0080944.
With regards to claim 1, Recker et al. US Pub # 2012/0080944 teaches a data logging device comprising:
a) a data request and receiving module receiving an input; (30,704,802, 1012,1706,1602, 1936, 40068, 4708, 4908, 5006, 5210, 5316, 5470...etc. figures 5, 7,8, 10,11,13,14,16, 19, 40, 47, 50, 52, 83, 54...etc.)
b) a switch circuit receiving said input (switch, 7060: figure 23-24,28, 70)
c) a resistive load interconnected to said switch circuit (paragraph 0029) (2850: figure 28)
d) a data request switch providing a signal to said data request and receiving module;
(In embodiments containing a wireless transceiver, the Ultrasonic Motion Sensing LED Light Module may communicate with an external device such that it may respond to requests for status, receive control and acknowledge that the control was received, transmit unsolicited status and alarms to an external device and so on. Paragraph 0568)
e) a charge storage device interconnected with said resistive load (4518, 4714; figure 45,47}
f) a transmitter interconnected with said data request and receiving module. (paragraphs 0033-034)
Examiner's Note:
9. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
10.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Recker et al US 2011/0124654 teaches remote switch sensing in lighting devices. Freeman et al. 2016/0116925 teaches electrical circuit for delivering power to consumer electronic devices.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        August 3, 2022